Case 6:20-cv-00808-ADA Document13 Filed 09/03/20 Page 1of1

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NUMBER FOR COURT USE ONLY
Daniel Hipskind SBN 266763 (903) 235-2833
Capshaw DeRieux, LLP

114 E. Commerce Ave.

Gladewater, TX 75647

ATTORNEY FOR Plaintiff

WESTERN DISTRICT, WACO
800 Franklin, Rm 380
Waco, TX 76701

 

 

SHORT TITLE OF CASE:
Sable Networks, Inc. v. Nokia Corporation

 

 

DATE: TIME: DEP./DIV. CASE NUMBER:
6:20-cv-808
Declaration of Service Ref. No. or File No:
1576-001

 

 

 

 

United States District Court

| certify that | am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that | served the:

Summons; Summons; Complaint; Exhibits to Complaint; Exhibits to Complaint; Exhibits to Complaint; Exhibits to Complaint;
Exhibits to Complaint; Civil Cover Sheet;

On: Nokia Solutions and Networks Oy

| served the summons at:
211 E. 7th Street 620 Austin, TX 78701

On: 9/2/2020 Date: 12:05 PM

In the above mentioned action by personally serving to and leaving with
Samantha Guerra - Agent / Manager

A declaration of diligence and/or mailing is attached if applicable
Person attempting service:

a. Name: Jerry Melber

b. Address: 15345 Fairfield Ranch Rd Suite 200, Chino Hills, CA 91709
c. Telephone number: 909-664-9577

d. The fee for this service was: 337.00

e. | am an independent contractor:

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.

(?, ase Hl] y bped

wen [ es "Date: 09/02/2020

 

Declaration of Service Invoice #: 3814459-02
